IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60257
                         Summary Calendar



ERIC LAQUINNE BROWN,

                                         Plaintiff-Appellant,

versus

ROBERT G. SUBBUTH, Investigator,
Pontotoc City Police, in individual
and official capacities; MIKE MCGOWAN,
Investigator, Pontotoc County, in
individual and official capacities;
FRANKY DANIELS, Ex-Sheriff, in individual
and official capacities; LARRY POOL,
Sheriff, in individual and official
capacities,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 3:02-CV-12-D
                        --------------------
                          December 30, 2002

Before   BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Eric LaQuinne Brown, Mississippi state prisoner # K0577, is

appealing the district court’s dismissal without prejudice of his

42 U.S.C. § 1983 complaint based on Heck v. Humphrey, 512 U.S.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60257
                                  -2-

477 (1994).   In that complaint, Brown alleged that he was

illegally arrested without a warrant or probable cause.

     In order to recover damages for harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a 42

U.S.C. § 1983 plaintiff must prove that the conviction or

sentence has been reversed or otherwise set aside.     Heck, 512

U.S. at 486-87.    If a favorable judgment on an illegal arrest

claim would necessarily imply the invalidity of the plaintiff’s

conviction, his 42 U.S.C. § 1983 claims must be dismissed

pursuant to Heck.    See Jackson v. Vannoy, 49 F.3d 175, 177 (5th

Cir. 1995).   However, if the plaintiff was convicted and there

was no evidence presented resulting directly or indirectly from

the alleged illegal arrest, then such arrest cannot undermine the

validity of his conviction.     Mackey v. Dickson, 47 F.3d 744, 746

(5th Cir. 1995).

     Brown’s allegations do not clearly challenge the validity of

his confinement and they do not reflect whether a favorable

judgment on his illegal arrest claim would necessarily imply the

invalidity of his conviction.    The dismissal of Brown’s complaint

for failure to state a claim without further factual development

of his claim was premature.    The dismissal is VACATED, and the

case is REMANDED to the district court for further development of

Brown’s illegal arrest claim.

     VACATED AND REMANDED.